Citation Nr: 0618752	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  99-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for post-surgical dislocation of the left (minor) 
shoulder, to include consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an effective date prior to March 20, 2000 
for a 40 percent rating for post-surgical dislocation of the 
left (minor) shoulder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military duty from August 1951 
to August 1955.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In an October 1998 rating decision 
issued in November 1998, the RO granted service connection 
for asbestosis and assigned an initial noncompensable rating.  
The veteran perfected an appeal with regard to the assignment 
of an initial compensable rating.  Later, in a July 2000 
rating decision, the RO assigned a 30 percent rating for the 
veteran's post-surgical dislocation of the left (minor) 
shoulder (left shoulder disability), effective from March 20, 
2000, and denied entitlement to a total disability rating 
based on individual unemployability (TDIU).  

In a January 2003 decision and remand, the Board granted a 40 
percent rating for the veteran's left shoulder disability, 
and remanded for further development the veteran's claims for 
an initial compensable rating for asbestosis and for a TDIU, 
indicating that the question of as to whether service 
connection is warranted for the veteran's chronic obstructive 
pulmonary disease (COPD) is intertwined with both of the 
latter remanded issues.  The Board did not adjudicate the 
issue of an earlier effective date for the veteran's 
increased rating for his left shoulder disability.  The 
veteran appealed the January 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2005 Order, the Court entered judgment, in 
accordance with an October 2005 single-judge decision, which 
affirmed the Board's January 2003 decision as to its grant of 
a 40 percent rating for the veteran's left shoulder 
disability (deemed abandoned), vacated the portions of that 
decision related to an extraschedular rating for the 
veteran's left shoulder disability and to an effective date 
earlier that March 20, 2000 for the increased rating for that 
disability, and remanded the case for readjudication and 
disposition consistent with the memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In compliance with the Court's Order, the case will be 
remanded for additional notice and development.  

The veteran argues that his left shoulder disability causes 
marked interference with his ability to obtain and maintain 
employment and it, either alone or in conjunction with his 
service-connected respiratory disease, makes him 
unemployable.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2006).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  Because of the 
veteran's private physician's comments on the effect of the 
veteran's left shoulder disability on employment, the issue 
of entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be remanded for appropriate notice 
and development.

Notice

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  During the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date, if an increased rating is 
granted on appeal or what evidence is needed to establish an 
extraschedular rating, and it is unclear whether the RO has 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  On remand, VA must do so.

Earlier Effective Date and Increased Rating Claims

The record indicates that the veteran's initial claim for 
entitlement to service connection was received by VA in 
February 1963.  Service connection for his left shoulder 
disability was granted in an April 1963 rating decision and 
an initial 20 percent rating was assigned.  The veteran was 
informed of this decision and his appellate rights, but he 
did not submit a notice of disagreement (NOD) with the 
decision.  Thus, this decision became final.  Contrary to the 
veteran's attorney's assertions, in July and August 1982 
rating actions the RO denied entitlement to a nonservice-
connected pension and reconsideration of that denial, which 
was based on injuries to the veteran's back and neck that he 
received in a 1980 motor vehicle accident.  The RO did not 
deny entitlement to an increased rating for his left shoulder 
disability.  Subsequently, in a December 1987 decision, the 
Board affirmed a June 1987 denial of a claim for a rating in 
excess of 20 percent for the veteran's left shoulder 
disability.  The Board's decision became final upon issuance.  
It was not until July 16, 1998 and December 20, 1999 that the 
RO received copies of private records reflecting treatment 
for his left shoulder disability.

As noted by the Court, an August 2000 statement from the 
veteran may be construed as an NOD with regard to the 30 
percent rating assigned for the veteran's left shoulder 
disability and the effective date assigned, March 20, 2000, 
in the July 2000 rating decision.  An August 2000 statement 
of the case (SOC) discussed the increased rating issue but 
failed to address the earlier effective date issue.  Since 
the RO failed to issue a separate SOC with regard to the 
earlier effective date issue, the January 2003 Board decision 
did not discuss that issue.  But the earlier effective date 
issue normally would have been remanded by the Board in the 
January 2003 decision under the holding in Manlincon, 12 Vet. 
App. 238 (1999).  This issue has been subsumed by the 
veteran's subsequent NOD to the June 2003 rating decision, 
which implemented the Board's decision by assigning a 40 
percent rating effective from March 20, 2000.  In an August 
2003 statement, the veteran filed an NOD to both the 40 
percent rating and its effective date, March 20, 2000.  
Unlike in its response to the August 2000 NOD, this time the 
RO issued a SOC with regard to the effective date issue, but 
failed to issue an SOC with regard to the increased rating 
issue.  Where the Board finds an NOD has been submitted to a 
matter that has not been addressed in an SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. at 240-41; see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).  During the pendency of the 
veteran's appeal, and effective August 30, 2002, the rating 
criteria for evaluating skin disorders found at 38 
C.F.R.§ 4.118 were amended.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002).  Any SOC issued with regard to an increased rating 
should address whether an extraschedular rating is warranted 
for the veteran's left shoulder disability or a separate 
rating should be given for surgical scarring under both the 
former and current skin rating criteria and the holding in 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Board observes that the effective date for an increased 
rating/TDIU will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from 
such date; otherwise, the effective date for an increased 
rating will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) (2005).  A claim 
for a TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2005).  Once, as here, the 
appellant had filed a formal claim for disability 
compensation under 38 C.F.R. § 3.151 (2005), he obtained the 
procedural benefits bestowed by 38 C.F.R. § 3.155(c), which 
provides that an informal request for increase or reopening 
will be accepted as a claim.  Under the provisions of 38 
C.F.R. § 3.157(b)(1), an informal claim for increase will be 
initiated by a report of examination or hospitalization by 
VA, or the uniformed services, for previously established 
service-connected disabilities.  Similarly, under the 
provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim 
for increase will be initiated upon receipt of evidence from 
a private physician or layman or from state and other 
institutions.  See Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992) (holding that a VA examination report constituted 
an informal claim for a TDIU).  On remand, the supplemental 
statement of the case should address whether there was 
anything in the record prior to March 20, 2000 that might be 
construed as earlier informal claim for purposes of 
establishing an earlier effective date.

Finally, the Board observes that the appellant's increased 
rating, TDIU and earlier effective date claims are so closely 
tied, that a final decision on the latter issues cannot be 
rendered until a decision on the increased rating and TDIU 
claims has been rendered, and thus they are "inextricably 
intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if an 
increased rating (to include an 
extraschedular rating) is granted on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); (2) explains what 
information and evidence is needed to 
establish entitlement to an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for his left shoulder 
disability; (3) explains that a total 
disability rating may also be assigned on 
an extraschedular basis, under the 
procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are 
unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), and, in the case 
of either an extraschedular or TDIU, (a) 
of any information and evidence not of 
record (a) that is necessary to 
substantiate extraschedular/TDIU claims, 
(b) what VA will seek to provide, and (c) 
what the claimant is expected to provide 
if the provisions of 38 C.F.R. 
§ 3.321(b)(1) or 38 C.F.R. § 4.16(b) are 
used; (4) about the information and 
evidence not of record that is necessary 
to substantiate his earlier effective 
date claim; (5) about the information and 
evidence that VA has and/or will seek to 
provide; (6) about the information and 
evidence the claimant is expected to 
provide; and (7) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  After completion of 1 above and the 
development ordered in the Board's 
January 2003 Remand, VA should again 
review the evidence of record, to include 
referral for consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The VA should issue the 
veteran and his attorney a statement of 
the case as to the issue of entitlement 
to an increased rating for the veteran's 
left shoulder disability to include 
consideration of an extraschedular rating 
and a separate rating for surgical 
scarring under both the former and 
current rating criteria for the veteran's 
left shoulder disability.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The VA 
should allow the veteran and his attorney 
representative the requisite period of 
time for a response.

3.  After completion of 1 and 2 above, VA 
should again review the evidence of 
record and readjudicate his earlier 
effective date claim.  If any 
determination remains unfavorable to the 
veteran, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim(s).  38 C.F.R. § 3.655 (2005). The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



